UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORTPURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITIONREPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 0-27916 FFD FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Ohio 34-1821148 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 321 North Wooster Avenue, Dover, Ohio44622 (Address of principal executive offices) (Zip Code) (330)364-7777 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: November 11, 2011 – 1,016,096 common shares, no par value 2 Index INDEX Page PART I Item 1- FINANCIAL INFORMATION Consolidated Statements of Financial Condition 4 Consolidated Statements of Earnings 5 Consolidated Statements of Comprehensive Income 6 Condensed Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3 Qualitative and Quantitative Disclosures about Market Risk 30 Item 4 Controls and Procedures 30 PART II - OTHER INFORMATION 31 SIGNATURES 32 3 Index FFD Financial Corporation CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands, except share data) September 30, June 30, ASSETS (Unaudited) Cash and due from financial institutions $ $ Interest-bearing deposits in other financial institutions, including overnight deposits Cash and cash equivalents Investment securities available for sale Mortgage-backed securities available for sale Mortgage-backed securities held to maturity, fair value of $51 at September 30, 2011 and $51 atJune 30, 2011 50 51 Loans receivable – net of allowance of $1,967 and $2,174 Loans held for sale - Premises and equipment, net Federal Home Loan Bank of Cincinnati: stock, at cost Loan servicing rights Accrued interest receivable Prepaid expenses and other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits Non-interest bearing $ $ Interest bearing Total deposits Federal Home Loan Bank advances Other borrowed funds Accrued interest payable Accrued and deferred federal income tax 62 Other liabilities Total liabilities Commitments and contingent liabilities - - Shareholders’ equity Preferred stock - authorized 1,000,000 shares without par value; no shares issued - - Common stock - authorized 5,000,000 shares without par or stated value; 1,454,750 shares issued - - Additional paid-in capital Retained earnings Accumulated comprehensive income, net 67 35 Treasury stock, at cost (448,654 and 443,154 treasury shares at September 30, 2011 and June 30, 2011, respectively) ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these statements. 4 Index FFD Financial Corporation CONSOLIDATED STATEMENTS OF EARNINGS For the three months ended September 30, 2011 and 2010 (In thousands, except per share data) (Unaudited) Interest and dividend income Loans, including fees $ $ Mortgage-backed securities 32 2 Investment securities 28 57 Interest-bearing deposits and other 28 29 Interest expense Deposits Borrowings Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Net gain on sale of loans Mortgage servicing revenue (loss) net of amortization and impairment (1 ) - Service charges on deposit accounts 94 Other 26 27 Noninterest expense Employee and director compensation and benefits Occupancy and equipment Franchise taxes 60 57 FDIC Insurance Premiums 25 63 Data processing 93 ATM processing 40 39 Professional and consulting fees 90 54 Postage and stationary supplies 29 34 Advertising 52 39 Checking account maintenance expense 51 54 Other Income before income taxes Income tax expense Net Income $ $ Earnings per share Basic $ $ Diluted $ $ Dividends declared per share $ $ The accompanying notes are an integral part of these statements. 5 Index FFD Financial Corporation CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the three months ended September 30, 2011 and 2010 (In thousands) (Unaudited) Net income $ $ Other comprehensive income, net of related tax effects: Unrealized holding gains (losses) on securities available for sale during the period, net of taxes (benefits) of $17 and $(3) in 2011 and 2010, respectively 32 (5
